Reversed and Remanded and
Memorandum Opinion filed December 31, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00180-CV
____________
 
AMERICAN GOLF CORPORATION, Appellant
 
V.
 
SUGAR CREEK COUNTRY CLUB, Appellee
 

 
On Appeal from the 434th District Court
Fort Bend County, Texas
Trial Court Cause No. 02-CV-124,696
 

 
M E M O R A
N D U M  O P I N I O N
This is an appeal from a
judgment signed February 25, 2008.
On December 17, 2009, the parties filed a joint motion to
reverse the judgment and remand the cause to the trial court in accordance with
a settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is granted.
            Accordingly, the judgment is reversed and the cause remanded
to the trial court.
PER CURIAM
Panel consists of Justices
Anderson, Frost, and Boyce.